DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.

Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended. 


Response to Arguments

Applicant’s arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite “automatically performing without any additional action by a user…”.  This is a negative limitation which according to MPEP § 2173.05(i), must be supported by the specification.  Although Fig. 4 of the specification does not show additional action by a user, the mere absence of a positive recitation is not basis for a negative limitation.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the limitation: “without any additional action by a user”.  The claims nor the specification specify an action by a user, so what is meant by any additional action?  Also, the claims recite ‘determining an authorization level of a user’.  Is this the same user as the previously recited user? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Pub. 20090319623 A1) and further in view of Hardy et al. (US Pub. 20180107570 A1).

	Regarding claim 1 (currently amended), Srivinvansan discloses a method providing different message information to users based on authorization level, the method comprising: 
generating a message in association with the event (para. 46- generating an email); 
determining, without any additional action by a user,  an authorization level of a user intended to receive the message (Fig. 4, para. 29- predefined groups  (i.e. without any additional action by a user) such as "SeniorVP_and_Higher_Management" or "Engineering." The manner of displaying and selection of recipients for assignment of rights can vary. In FIG. 4, the originator/user is setting the "View" right of the text section in box 130 to the group of recipients defined in "SeniorVP_and_Higher_Management."), wherein determining the authorization level comprises reading and analyzing an authorization level parameter that was set prior to the event and before generating the message (Fig. 5,<VIEWABLE=> authorization level parameter; para. 31- Tag 182 shows that the right "VIEWABLE" is set to allow the predefined group "SVP+" to have viewing access. "SVP+" can correspond with, or be mapped to, a group that is defined by the originator locally or by an administrator or other person who has made the group definition available globally to other users of the email system, predefined group i.e. before generating the message); 
include first content in the message if the user is associated with a first authorization level (para. 46- The other section of the mail is marked such that Managers and above will be privy to it. The rest of the mail is Generic (G) and everyone is allowed to read it.); and 
include second content in the message if the user is associated with a second authorization level (para. 46- The sensitive data is "marked" with section access settings such that only Directors and above in the organization hierarchy are allowed to be privy to that information). 
Srivinvansan does not specifically teach detecting an event in at least one of a hardware and software product and in response to detecting the event, automatically, without any additional action by a user, generating a message a message in association with the event and including first and second content.  However, this concept is well known and used in the art as evidenced by Hardy (see para. 39, Figs. 1 and 5) and therefore, one skilled in the art would have found it obvious to utilize it in Srivinvansan as a simple alternative to achieve the desirable effect of having a notification of a health condition of a hardware/software product..  

Regarding claim 2 (original), Srivinvansan discloses in the method of claim 1, wherein the second authorization level is higher than the first authorization level. (Fig. 4, para. 46- The sensitive data is "marked" with section access settings such that only Directors and above in the organization hierarchy are allowed to be privy to that information. The other section of the mail is marked such that Managers and above will be privy to it. The rest of the mail is Generic (G) and everyone is allowed to read it.)

(Fig. 4, para. 46- The sensitive data is "marked" with section access settings such that only Directors and above in the organization hierarchy are allowed to be privy to that information. The other section of the mail is marked such that Managers and above will be privy to it. The rest of the mail is Generic (G) and everyone is allowed to read it.)

Regarding claim 4 (original), Srivinvansan discloses in the method of claim 3, wherein the second content includes the first content as a subset thereof. (Fig. 4, para. 46- The sensitive data is "marked" with section access settings such that only Directors and above in the organization hierarchy are allowed to be privy to that information. The other section of the mail is marked such that Managers and above will be privy to it. The rest of the mail is Generic (G) and everyone is allowed to read it.)

Regarding claim 5 (original), Hardy discloses in the method of claim 1, wherein the event is one of an error and an abnormal termination. (para. 39- a health condition message 400 generated by the health monitor 118a, 118b upon detecting a health condition or error affecting access to the volumes)

Regarding claim 6 (previously presented), Srivinvansan discloses in the method of claim 1, further comprising enabling a technician to set the authorization level (para. 31- Tag 182 shows that the right "VIEWABLE" is set to allow the predefined group "SVP+" to have viewing access. "SVP+" can correspond with, or be mapped to, a group that is defined by the originator locally or by an administrator or other person who has made the group definition available globally to other users of the email system)

Regarding claim 7 (previously presented), Srivinvansan discloses in the method of claim 1, further comprising using a key code to set the authorization level parameter. (para. 31- Tag 182 shows that the right "VIEWABLE" is set to allow the predefined group "SVP+" to have viewing access. "SVP+" can correspond with, or be mapped to, a group that is defined by the originator locally or by an administrator or other person who has made the group definition available globally to other users of the email system)

Regarding claims 8-14, they merely recite a computer program that when executed, performs the functional steps of method claims 1-7, and thus, rejected for the same rationale.

Regarding claim 15-20, they are rejected as applied to claim 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433